In re application of							:
Vincent Chien et al.							:		
Serial No. 16/415,097							:	DECISION ON
Filed:	May 17, 2019	 						:	PETITION
For:  DEVICE MAINTENANCE IN SEMICONDUCTOR 	:
MANUFACTURING ENVIRONMENT				:

This is a decision on the petition filed on July 11, 2022 to request to withdraw the restriction requirement made final in the Office Action of March 07, 2022. This Petition is being treated as a Petition under 37 CFR 1.144.

A Requirement for Restriction was mailed on September 07, 2021 that set forth a restriction requirement between the inventions drawn to a first system (Group I) and a second system (Group II). The Applicant elected Group I with traverse in the response filed on November 08, 2021. A Non-final Office Action was mailed on March 07, 2022 that maintained the original restriction requirement and made this requirement final. The present petition was timely filed on July 11, 2022 requesting withdrawal of the restriction requirement.
Per MPEP 806.05(j), to support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search. For other related product inventions, or related process inventions, the inventions are distinct if: (A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; (B) the inventions as claimed are not obvious variants; and (C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. 
The petition argues that the restriction failed to articulate any facts to support a conclusion that the inventions as claimed are mutually exclusive. It is argued “that the inclusion of a ‘lifting mechanism’ in claim 36 while not being specifically recited in claim 38 and/or the inclusion of a ‘cleaning component’ in claim 39 while not being specifically recited in claim 36 is not sufficient to establish that the embodiments do not overlap in scope (i.e., are mutually exclusive).” 

Per MPEP 806.05, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if the first invention would not infringe a second invention, and the second invention would not infringe the first invention. In the present case, the first invention, which requires a lift mechanism, would not infringe the second invention, which requires a cleaning component. Additionally, the second claimed invention would not infringe on the first claimed invention. Thus, the two claim groupings are mutually exclusive. 




Accordingly, this petition is DENIED. Upon the mailing of this decision, this application will be forwarded to the examiner for consideration of the amendment and remarks submitted on July 11, 2022.


/ALEXA D NECKEL/_____________________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

Cooper Legal Group LLC1388 Ridge Road, Unit 1Hinckley OH 44233